Name: Council Regulation (EEC) No 1389/77 of 21 June 1977 amending Regulation (EEC) No 471/76 suspending application of the condition on prices governing the importation into the Community of fresh lemons originating in various Mediterranean countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/4 Official Journal of the European Communities 29 . 6 . 77 COUNCIL REGULATION (EEC) No 1389/77 of 21 June 1977 amending Regulation (EEC) No 471 /76 suspending application of the condition on prices governing the importation into the Community of fresh lemons origi ­ nating in various Mediterranean countries HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 1 . The fifth indent of Article 1 of Regulation (EEC) No 471 /76 is amended to read as follows : '  Article 17 (2) and (3) of the Cooperation Agree ­ ment and Article 10 (2) and (3) of the Interim Agreement between the European Economic Community and the Arab Republic of Egypt ; ¢ Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1554/76 of 29 June 1976 suspending application of the condition on prices governing the importation into the Community of fresh lemons originating in the Mediterranean countries with which the Commu ­ nity concludes Agreements ('), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas on 18 January 1977 the Community signed with both Egypt (2 ) and Jordan (3 ) a Cooperation Agreement and an Interim Agreement for the advance implementation of certain provisions of the Coopera ­ tion Agreement relating to trade in goods ; whereas on 3 May 1977 it signed a Cooperation Agreement and an Interim Agreement with Lebanon (4 ) ; Whereas these Agreements contain , with regard to lemons, similar provisions to those suspended by Council Regulation (EEC) No 471 /76 of 24 February 1976 suspending application of the condition on prices governing the importation into the Community of fresh lemons originating in Cyprus, Spain , Israel , Morocco, the Arab Republic of Egypt, Tunisia and Turkey in accordance with Agreements between the European Economic Community and each of these countries (5 ), as last amended by Regulation (EEC) No 1 388/77 ( 6) ; whereas it is therefore necessary to extend the scope of application of Regulation (EEC) No 471 /76, 2 . The following shall be added to Article 1 of Regulation (EEC) No 471 /76 : '  Article 1 7 (2) and (3) of the Cooperation Agree ­ ment and Article 10 (2) and (3) of the Interim Agreement between the European Economic Community and the Hashemite Kingdom of Jordan ;  Article 1 6 (2) and (3) of the Cooperation Agree ­ ment and Article 9 (2) and (3) of the Interim Agreement between the European Economic Community and the Lebanese Republic .'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from the date of entry into force of the Interim Agreements . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1977 . For the Council The President D. OWEN ') O | No L 172 , 1.7 . 1976. p . .V ¢) Oj No I. 126 . 23 . 5 . 1977 , p . 1 . &lt;) 0 | No 1 . 126 , 23 . 5 . 1977 , p . 166 . O'l No I. 133 , 27 . 5 . 1977 , p . 1 . *) Oj No I. 5 «. 5 . 3 . 1976 . p . 5 . ") See p;ti&gt;c 3 of this Official lournal